NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM J. MYERS, Jr.,                          No. 20-17120

                Plaintiff-Appellant,            D.C. No. 2:19-cv-05683-SMB

 v.
                                                MEMORANDUM*
LEAH SHAY FREED,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      William J. Myers, Jr. appeals pro se from the district court’s order denying

his motion to set aside the judgment. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of a discretion. United States v. Estate of

Stonehill, 660 F.3d 415, 443 (9th Cir. 2011). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Myers’s requests for oral
argument, set forth in the opening and reply briefs, are denied.
      The district court did not abuse its discretion by denying Myers’s motion for

relief under Federal Rule of Civil Procedure 60(d)(3) because Myers failed to

establish by clear and convincing evidence a fraud on the court. See id. at 443-45

(under Rule 60(d)(3) a party must establish fraud on the court by clear and

convincing evidence).

      Defendant’s request for appellate attorney’s fees and costs, set forth in the

answering brief, is denied without prejudice. See Fed. R. App. P. 38 (requiring a

separate motion for fees and costs); Winterrowd v. Am. Gen. Annuity Ins. Co., 556

F.3d 815, 828 (9th Cir. 2009) (a request made in an appellate brief does not satisfy

Rule 38).

      All pending motions (Docket Entry Nos. 17, 18, and 22) are denied.

      AFFIRMED.




                                          2                                    20-17120